NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



TRACEY ALDERMAN,                          )
a/k/a TRACEY CARL ALDERMAN,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-3278
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Tracey Alderman, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.